IN THE SUPREME COURT OF THE STATEOF DELAWARE

WILLIAM BOYLES, §
§ No. 643, 2015
Defendant Below- (3‘
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware
STATE OF DELAWARE, § Cr. ID 1209005745
§
Plaintiff Below- §
Appellee. §

Submitted: December 14, 2015
Decided: December 17, 2015

O R D E R

This 17lh day of December 2015, it appears to the Court that, on November I

30, 2015, the Chief Deputy Clerk issued a notice to the appellant to show cause
why his appeal should not be dismissed for his failure to ﬁle his notice of appeal
within 30 days of the Superior Court’s order sentencing him for his second
violation of probation. The appellant failed to respond to the notice to show cause

within the required ten-day period; therefore, dismissal of this action is deemed to

be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED that the within appeal is
DISMISSED.

BY THE COURT:

ls/ Collins J. Seitz Jr.
Justice